388 U.S. 450 (1967)
ROSENBLOOM
v.
VIRGINIA.
No. 366.
Supreme Court of United States.
Decided June 12, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF APPEALS OF VIRGINIA.
Seymour Horwitz and Melvin L. Wulf for petitioner.
James B. Wilkinson for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment of the Supreme Court of Appeals of Virginia is reversed. Sunshine Book Co. v. Summerfield, 355 U.S. 372.
MR. JUSTICE HARLAN adheres to the views expressed in his separate opinions in Roth v. United States, 354 U.S. 476, 496, and Memoirs v. Massachusetts, 383 U.S. 413, 455, and on the basis of the reasoning set forth therein would affirm.